UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6124



ROBERT J. BROWN,

                                              Petitioner - Appellant,

             versus


RONALD   J.   ANGELONE,  Director,       Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-449)


Submitted:    March 6, 2003                  Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert J. Brown, Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert J. Brown seeks to appeal the district court’s judgment

adopting the magistrate judge’s report and recommendation and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken to this court from the final order in a

habeas corpus proceeding in which the detention complained of

arises out of process issued by a state court unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court on the merits absent “a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2) (2000).        As to claims dismissed by a district

court solely on procedural grounds, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

‘that    jurists   of   reason   would       find   it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001). We have independently reviewed the record and conclude that

Brown has not satisfied either standard. See Miller-El v. Cockrell,

   U.S.       , 2003 WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-

7662).    Accordingly, we deny a certificate of appealability and


                                         2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3